United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Wauchula, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-900
Issued: July 3, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2013 appellant, through her attorney, filed a timely appeal from a
February 1, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury causally related to factors of her
federal employment.
FACTUAL HISTORY
On January 5, 2012 appellant, then a 37-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained a lumbar nerve injury causally related to

1

5 U.S.C. § 8101 et seq.

her federal employment.2 She became aware of the condition and its relationship to employment
on December 28, 2011. On the claim form appellant identified the repetitive movements in
delivering mail and described the nature of her condition as a sporadic L4-5 nerve.
The medical evidence includes a report dated January 27, 2012 from Dr. Abdullah
Haider, a family practitioner. The history provided stated that appellant was an office manager.3
Dr. Haider reported that appellant was treated for right shoulder, lumbar and left hip pain.
Appellant also received treatment from Dr. Jose Briceno, a family practitioner and associate of
Dr. Haider, on February 8, 2012.
By decision dated March 26, 2012, OWCP denied the claim for compensation. It found
the medical evidence was insufficient to establish causal relation.
Appellant requested a hearing before an OWCP hearing representative, which was held
on July 17, 2012. She submitted a June 8, 2012 report from Dr. Darryl Miller, a Board-certified
orthopedic surgeon, who obtained a history that appellant “feels that she was injured while
working” at the employing establishment. He stated that symptoms began approximately six
months prior to December 2011. Dr. Miller provided results on examination and diagnosed
symptomatic radiculopathy of the right arm and left leg.
In a report dated July 12, 2012, Dr. Miller stated that appellant advised of being injured
during the course of her employment as a rural mail carrier on or about December 28, 2011. He
noted the results of a June 6, 2012 examination. Dr. Miller stated that he reviewed the physical
requirements of a rural letter carrier, and “[b]ased upon these physical requirements, the accurate
factual and medical history provided by [appellant], and my physical examination, it is my
opinion, within a reasonable degree of medical probability, that the physical injuries sustained by
[appellant] were directly caused by the physical requirements of her job” as a rural letter carrier.
By decision dated September 13, 2012, an OWCP hearing representative affirmed the
March 26, 2012 decision. She found that the medical evidence from Dr. Miller did not identify
or address the cause of any radicular symptoms or relate it to appellant’s work activity.
In a letter dated December 19, 2012, appellant, through her representative, requested
reconsideration. In a report dated December 18, 2012, Dr. Miller noted the results of a
November 5, 2012 MRI scan that included a C5-6 disc protrusion, disc bulges at C3-4,
superimposed at C5-6 and present at C6-7, bilateral foraminal stenosis at C5-6 and straightening
of the expected lumbar lordosis. He opined that appellant’s job as a rural carrier “caused,
contributed, aggravated or exacerbated the central disc protrusion at C5-6; disc bulges at C4
through C6; and straightening of lumbar lordosis shown on [appellant’s] November 5, 2012
cervical MRI [scan], as [appellant] was asymptomatic prior to her date of injury.”

2

The employing establishment indicated that appellant was a temporary relief carrier with work hours that varied.

3

The record contains appellant’s job application from November 2009 indicating that she worked as an office
manager in private employment. A February 9, 2012 letter from the employing establishment stated that appellant
also had a job “cleaning” at a radio station.

2

By decision dated February 1, 2013, OWCP reviewed the merits of the claim for
compensation. It denied modification on the grounds that the medical evidence was insufficient
on the issue of causal relation.
LEGAL PRECEDENT
A claimant seeking benefits under FECA4 has the burden of establishing the essential
elements of his or her claim by the weight of the reliable, probative and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.5
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.6
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.7 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.8
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.9
ANALYSIS
Appellant claimed that her job duties as a rural carrier contributed to her back and neck
conditions. Dr. Miller diagnosed a right arm and left leg radiculopathy, C5-6 disc protrusion and
disc bulges from C4-6 and straightening of lumbar lordosis. With respect to causal relationship
between a diagnosed condition and appellant’s federal employment, the Board finds there is
insufficient medical evidence.
A rationalized medical opinion is an opinion based on a complete factual and medical
background. It is not clear from the record how long appellant worked as a rural carrier or how
4

5 U.S.C. §§ 8101-8193.

5

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

6

Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See Robert G. Morris, 48 ECAB 238 (1996).

8

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

9

Id.

3

many hours she worked. There is also an indication that she also worked in private employment.
Dr. Miller did not provide a detailed factual background or history discussing these issues or
demonstrating a complete understanding of appellant’s work history. He stated only that he
reviewed a job description without providing a complete and accurate background.
As to causal relationship, a medical opinion must be supported by rationale addressing
how specific work activities or duties caused or contributed a diagnosed condition. Dr. Miller
opined in a December 18, 2012 report that he believed the central disc protrusion at C5-6, disc
bulges at C4 through C6 and straightening of lumbar lordosis were related to the rural carrier job
“as [appellant] was asymptomatic prior to her date of injury.” The Board notes that Dr. Miller
did not clarify his stated conclusion on causal relations. In a June 8, 2012 report, he indicated
that appellant had symptoms six months prior to December 2011, but in the July 12 and
December 18, 2012 reports, he referred to appellant’s statement that December 28, 2011 was the
date of injury. It is well established that an opinion that a condition is causally related to a
federal employment because the employee previously was asymptomatic is insufficient, without
supporting medical rationale, to establish causal relationship.10 The statement by Dr. Miller that
appellant had been asymptomatic prior to an unexplained date of injury is of diminished
probative value. He did not provide an adequate explanation as to how specific job duties as a
rural carrier contributed to a diagnosed condition.
The Board finds that appellant did not meet her burden of proof. The medical evidence
of record does not provide a rationalized medical opinion, based on a complete and accurate
background, on causal relationship between a diagnosed condition and her federal employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish an injury causally related to factors of her
federal employment.

10

Michael S. Mina 57 ECAB 379 (2006); Kimper Lee, 45 ECAB 565 (1994); Thomas D. Petrylak, 39 ECAB
276 (1987).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 1, 2013 is affirmed.
Issued: July 3, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

